Citation Nr: 1716854	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a skin disorder of the groin and feet.

2. Entitlement to service connection for irritable bowel syndrome.

3. Entitlement to service connection for chronic fatigue syndrome.

4. Entitlement to service connection for a neurological disability of the right hand, claimed as residuals of a cold injury.

5. Entitlement to service connection for a neurological disability of the left hand, claimed as residuals of a cold injury.

6. Entitlement to service connection for a neurological disability of the right foot, claimed as residuals of a cold injury.

7. Entitlement to service connection for a neurological disability of the left foot, claimed as residuals of a cold injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an august 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter previously came before the Board in September 2015, at which time it remanded the issues remaining on appeal for further development.  The Board notes that the Veteran initially sought service connection for residuals of a cold injury, affecting his right and left hands and feet.  To date, those claims have been characterized as such.  In April 2016, the Veteran was afforded a VA examination which provided the alternate diagnoses of paresthesias and neuropathy.  The Court of Appeals for Veterans Claims (Court) has held that a claim should not be limited to the diagnosis alleged by a claimant, but should include all diagnoses which may be reasonably encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, because the Veteran's claimed symptoms have been attributed to a different diagnosis, the Board has recharacterized the claims for residuals of a cold injury to include a neurological disability, as described above.

As was addressed in its September 2015 decision and remand, the Board has found that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issues  of entitlement to service connection for irritable bowel syndrome and a skin disability of the feet and groin are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a present diagnosis of chronic fatigue syndrome; his fatigue symptoms are attributable to his service-connected obstructive sleep apnea.

2. The Veteran has symptoms of a neurological disability, to include neuropathy and paresthesias, affecting his right hand, which had onset during active service.

3. The Veteran has symptoms of a neurological disability, to include neuropathy and paresthesias, affecting his left hand, which had onset during active service.

4. The Veteran has symptoms of a neurological disability, to include neuropathy and paresthesias, affecting his right foot, which had onset during active service.

5. The Veteran has symptoms of a neurological disability, to include neuropathy and paresthesias, affecting his left foot, which had onset during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection of chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.14 (2016).  

2. The criteria for service connection of a neurological disability, to include neuropathy and paresthesias, affecting the right hand, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

3. The criteria for service connection of a neurological disability, to include neuropathy and paresthesias, affecting the left hand, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

4. The criteria for service connection of a neurological disability, to include neuropathy and paresthesias, affecting the right foot, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

5. The criteria for service connection of a neurological disability, to include neuropathy and paresthesias, affecting the left foot, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in April 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for neurological disabilities of the right and left hands and feet, and chronic fatigue syndrome.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After a careful review of the evidence of record, the Board finds that the Veteran should be granted service connection for a neurological disability of the right and left hands and feet, but should not be granted service connection for chronic fatigue syndrome.  

At the outset, the Board notes that the Veteran's does not have an actual diagnosis of chronic fatigue syndrome.  The Veteran was afforded a VA examination in May 2010, at which time the Veteran reported symptoms such as headaches, pain, sore glands of the neck, and feelings of fatigue lasting longer than a day after mild exercise.  He reported 10 or more months of unrefreshing sleep and 6-12 months of substantial problems with short term memory or concentration.  The examiner considered the Veteran's full medical profile available at that time and determined that he did not fit the criteria for chronic fatigue syndrome.  

In April 2016, the Veteran was again afforded a VA examination.  The examiner conducted an in-person examination and reviewed the entire claims folder before determining that the Veteran did not have a present diagnosis of chronic fatigue syndrome.  The examiner stated that the Veteran's fatigue was likely related to his sleep apnea.  A June 2016 addendum opinion also stated that his fatigue was neither undiagnosed or medically unexplained, but was rather most likely due to his now service-connected sleep apnea.  

The Board finds the 2016 VA examination and addendum opinion to be competent as they were rendered by a person qualified to offer medical diagnoses, and made in contemplation of the Veteran's complete medical history and an in-person examination.  38 C.F.R. § 3.159(a) (2016).  

A review of the Veteran's VA and private treatment records do not reveal any diagnosis of chronic fatigue syndrome.  The Veteran's service treatment records were also reviewed in their entirety.  Although the Veteran's separation examination is not available, his in-service medical record is complete and includes his entrance examination, as well as multiple retention examinations conducted throughout service, the most recent taking place in January 2003.  None of his service treatment records reveal any diagnosis of chronic fatigue syndrome.  There is simply no evidence of record to contradict the 2016 VA examiner's non-diagnosis.

In this case, the Veteran's fatigue symptoms have been attributed to his already service-connected sleep apnea.  To the extent that the Veteran does not have an actual diagnosis separate from his sleep apnea, the Board is unable to grant service connection as the claim fails the first criteria for service-connection: a presently diagnosed disability.  Further, because the Veteran's symptom of fatigue has already been considered in the grant of service connection for sleep apnea, to grant service connection for the underlying symptom would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2016).  As such, service connection cannot be granted for chronic fatigue syndrome.

Regarding the Veteran's neurological disabilities of the right and left hands and feet, the Veteran was afforded a VA examination in May 2010 which documented his reported symptoms, but did not provide a diagnosis associated with those symptoms, instead stating that the Veteran had cold intolerance of the hands and feet.  

The Veteran was afforded a new VA examination in April 2016.  The examiner stated that the Veteran did not have residuals of a cold injury.  Rather, the examiner diagnosed neuropathy and paresthesias.  The examiner stated that the Veteran reported having sustained an injury in his hands and feet around 1984, although no documentation of such an injury or symptoms of that injury were recorded in his service treatment records until 1993.  The examiner also reviewed the Veteran's service treatment records noting complaints of throbbing pain the hands and feet in between 1993 and 1995.  

Here, the Board has reviewed the Veteran's service treatment records and agrees with the April 2016 VA examiner that the records do not actually document a cold injury during active service, to which his present paresthesias and neuropathy may be etiologically linked.

However, that the Veteran did not sustain a cold injury in service is actually irrelevant.  As stated above, "service connection may be granted for any disease diagnosed after discharge when all the evidence . . . establishes that the disease was incurred in service."  This implies that if the disability manifested during active service, service connection should be granted even if an actual injury cannot be documented.  In this instance, the examiner has diagnosed neuropathy and paresthesias.  The examiner has also stated that symptoms of those diagnoses were first noted as early as 1993- when the Veteran was still in service.  Although the examiner stated that the evidence was insufficient to make a diagnosis of any cold injury residuals, he stated that that was due to the lack of proof of the injury itself, and the fact that symptoms were not reported until ten years later.  However- when the symptoms he is referring to first appeared, the Veteran was in active service.  As such, the Board is satisfied that the Veteran's neurological disability affecting the bilateral hands and feet should be granted service connection as it was incurred during active service.  

In conclusion, the Board finds that service connection should be granted for a neurological disability affecting the right and left hands and feet because that disability was incurred in service.  However, service connection should not be granted for chronic fatigue syndrome as the Veteran does not have a present diagnosis of that disability, but rather has fatigue which is a symptom of his already service-connected obstructive sleep apnea.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for a neurological disability of the right hand is granted.

Service connection for a neurological disability of the left hand is granted.

Service connection for a neurological disability of the right foot is granted.

Service connection for a neurological disability of the left foot is granted.


REMAND

Once VA undertakes to provide an examination in connection with a service connection claim, it must ensure an adequate one.  Barr v. Nichsolson, 21 Vet. App. 303, 311 (2007).  

The Veteran's was evaluated in April 2016 in connection with his claims of service connection for a skin disability of the feet and groin, as well as for irritable bowel syndrome.  

Regarding the claimed skin disability, the examiner stated that the Veteran's present skin examination was normal, and therefore declined to give a nexus opinion regarding any possible connection to his recorded in-service rash.  Specifically, the examiner stated that his records do not contain evidence of a chronic skin disability.  However, the Board observes that during the pendency of this appeal, the Veteran was afforded an examination in May 2010, at which time he was diagnosed with bilateral tinea pedis as well as tinea corporis.  Accordingly, a nexus opinion must be obtained which addresses any possible medical nexus for that disability.

Similarly, the Veteran's gastro-intestinal examination recorded symptoms, including regular diarrhea.  However, the examiner declined to give a diagnosis because the record did not include labs, stool cultures, GI consults, or diagnostic therapeutic trials of medicines.  The examiner then recommended that the Veteran follow up with his primary care physician for such a diagnosis.  It is unclear to the Board why, if testing was required to either diagnose or rule out irritable bowel syndrome, such testing was not carried out.  However, absent a thorough explanation for why the Veteran's reported symptoms are not attributable to a diagnosed disability, the Board must remand for an adequate examination.

Finally, the Board notes that during his 2016 examination, the Veteran indicated that he sees a private dermatologist for treatment of a skin disability.  As such, on remand, the Veteran should be requested to identify any outstanding treatment records and VA should make attempts to secure them.  38 C.F.R. § 3.159(c)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any private treatment providers who may have evidence in support of his claims remaining on appeal.  VA should then make reasonable efforts to obtain any identified records.   The Veteran is also invited to submit any additional evidence in support of his claim.  

2. Return the claims file to the examiner who conducted the April 2016 VA skin examination for an addendum opinion.  If the April 2016 examiner is not available, forward the file to a suitable medical professional for the requested opinion.  The need for an additional examination is left the discretion of the examiner selected to provide the addendum opinion.

The examiner is requested to review the entire claims file and state whether it is at least as likely as not that the Veteran's bilateral tinea pedis and tinea corporis, diagnosed in the May 2010 examination, had onset during active service, or are otherwise related to any incident of active service, to include his reported incident of a rash on his legs and feet in June 1990.  

A complete rationale for the opinion should be provided.  Citation to evidence in the record, known medical principles, and medical treatise evidence, where appropriate, would be appreciated.  

3. Schedule the Veteran for a new gastro-intestinal examination.  A complete copy of the claims file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct all necessary diagnostic testing and state wether the Veteran has a present diagnosis associated with his documented history of diarrhea.  

For any diagnosed disability, the examiner should state whether it is at least as likely as not that that disability had onset during active service, or is otherwise etiologically related to active service, to include the Veteran's documentation of irritable bowels in February 1997.  The examiner is reminded that the Veteran is competent to report a history of observable symptomatology since service.

If the examiner is unable to provide a diagnosis responsible for the Veteran's documented symptoms, he or she should then state whether the Veteran suffers from an undiagnosed illness or medically unexplained chronic multisymptom illness which accounts for his gastro-intestinal symptoms.  

A complete rationale for the opinion should be provided.  Citation to evidence in the record, known medical principles, and medical treatise evidence, where appropriate, would be appreciated.  

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


